IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50622
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARNULFO RODRIGUEZ PEREZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-00-CR-100
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Arnulfo Rodriguez Perez challenges the sentence he received

following his guilty-plea conviction for illegal reentry into the

United States pursuant to 8 U.S.C. § 1326.    He argues that the

district court erred in imposing an eight-level increase in his

offense level because his prior state conviction for possession

of cocaine was not an aggravated felony under the amended version

of U.S.S.G. § 2L1.2(b)(1)(C).   Rodriguez Perez’s argument is

foreclosed by United States v. Hinojosa-Lopez, 130 F.3d 691, 693-

94 (5th Cir. 1997), and United States v. Hernandez-Avalos, 251

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50622
                                  -2-

F.3d 505, 507 (5th Cir.), cert. denied, 122 S. Ct. 305 (2001).

The amended version of U.S.S.G. § 2L1.2 still provides that the

term “aggravated felony” is defined in 8 U.S.C. § 1101(a)(43)

without regard to the date of the aggravated felony conviction.

U.S.S.G. § 2L1.2, comment. (n.2).     Therefore, the amended version

of   U.S.S.G. § 2L1.2 had no effect on the district court’s

determination of whether Rodriguez Perez’s possession conviction

constitutes an aggravated felony.     Further, Rodriguez Perez

received the benefit of the amended version of U.S.S.G.

§ 2L1.2(b)(1)(C) as he received an eight-level increase rather

than the 16-level increase he would have received under the

previous version of U.S.S.G. § 2L1.2(b)(1)(A).     He has not shown

that the district court erred in imposing an eight-level increase

in his offense level because his prior possession conviction was

an aggravated felony under U.S.S.G. § 2L1.2(b)(1)(C).

      Rodriguez Perez’s appeal is without arguable merit and is

thus frivolous.     Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Because it is frivolous, it is DISMISSED.   5TH CIR.

R. 42.2.